Exhibit 10.23
 
 
AGREEMENT






This Agreement ("Agreement") is entered into as of the 1st day of July, 2010 by
and between Conn Appliances, Inc. (“HOST”), whose address is 3295 College St.,
Beaumont, Texas, 77701, and The Rental Store, Inc., an Arizona corporation
(“TRS”), whose address is 9977 North 90th Street #150, Scottsdale, AZ 85258.
 
Recitals:
 
A.           Whereas, HOST owns and operates retail stores engaged in the sale
of furniture and other household goods at various locations;
 
B.           Whereas, TRS is engaged in the business of "lease-purchase" and
enters into lease and rental contracts with the general public;
 
C.           Whereas HOST and TRS desire to enter into a business arrangement
with each other in regards to those locations operating within ________________,
as more specifically defined on Exhibit “A” attached hereto, each such locations
are hereinafter referred to as a “Location”.
 
Basic Agreements:
 
Now therefore, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the parties hereto agree as follows:
 
1.       Independent Business Enterprise.  TRS shall operate as an independent
and separate business entity within each Location, and, except as provided
herein, HOST shall not have any responsibility for the operations of TRS at each
Location.
 
2.       Customer Referral.  HOST shall use its commercially reasonable efforts
to inform its customers of the rental services provided by TRS at each of the
Locations.  Each party acknowledges that its employees cannot make any
representations, promises or give any assurances on behalf of the other party.
 
3.       Purchase of Inventory.  TRS shall purchase all inventory and ancillary
products such as warranties or fabric protection for its rental activities
originating at the Location from HOST, paying HOST's tagged retail price of the
items purchased, subject to various promotions and price match policies agreed
to by the parties.  (Retail price is in lieu of rent, utilities, advertising,
etc.). TRS shall purchase such inventory and products from HOST by making
payment directly to HOST or as directed by HOST such that TRS shall obtain said
inventory free and clear of all liens, claims and encumbrances.  TRS will remit
said payment via wire transfer not later than 14 days following presentation of
billing by HOST for received product to the local representative of TRS. Such
billing shall be a summary of outstanding invoices in a form and substance
mutually agreed to by the parties, submitted on a weekly basis by HOST.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.       Delivery//Damaged Product.  TRS shall be deemed to be a normal retail
customer, with the same access to delivery services and remedies for defective
product.  The fees paid by TRS for delivery services shall be the same as the
fees paid by the general public.
 
5.       Location, Taxes, Utilities, and Maintenance.  HOST shall provide
sufficient space for the business operations of TRS within each of the Locations
not to exceed 300 square feet and HOST shall bear such construction costs, if
any, necessary to provide this space.  Such space must be acceptable by both
parties. HOST shall be responsible for all real estate taxes assessed against
each Location and all utilities, maintenance, services, and rent, mortgage
payments, fees and charges pertaining to the Location.  TRS shall pay for all
deposits and charges for telephone service pertaining to the business operations
of TRS.
 
6.       Insurance.  TRS agrees to procure and maintain a policy or policies of
commercial general liability insurance at its own cost and expense, insuring TRS
from all claims, demands, or actions for injury or death in the amount of not
less than $1,000,000.00 as to each individual Location and $3,000,000.00 as to
all the Locations and for damage to property in an amount of not less than
$500,000 made by or on behalf of any person or persons, firm or corporation
arising from, related to, or connected with, the conduct and operation of TRS's
business at each Location.  HOST shall be named as an additional insured on such
policies.  TRS shall insure its personal property at each location.
 
7.       No Joint Venture.  TRS and HOST each have separate and independent
rights and obligations under this Agreement.  Nothing contained herein shall be
construed as creating, forming or constituting any partnership, joint venture,
merger or consolidation of TRS and HOST for any purpose whatsoever or in any
respect.  All lease-purchase and rental contracts which arise, originate, or are
located on said Locations, and all books and records in connection therewith or
in any way relating thereto or evidencing the lease-purchase and rental
contracts, are solely the property of The Rental Store, Inc.
 
8.       Term.  This Agreement shall be deemed to be in effect until: (i) such
time as one or both parties give written notice of intent to terminate the
Agreement, in which instance  such notice of pending termination must be given a
minimum of six months prior to the effective termination date; or (ii) this
Agreement may be terminated by either party upon (a) notice of the occurrence of
a default by the other party in the performance of any of its obligations under
this Agreement and (b) failure to cure said default within fifteen business
days.
 
9.       No Solicitation.  Each party understands that it is necessary for the
other party to keep its business affairs, including but not limited to, pricing
strategies, sales procedures, customer information, techniques and methods of
doing business confidential.  HOST covenants and agrees, during the term of this
Agreement and for a period of twelve (12) months thereafter to not, either
directly or indirectly: (i) solicit, induce or attempt to influence or encourage
any employee of TRS to terminate his or her employment with the TRS or to become
employed by HOST in any manner and (ii) engage in the establishment, start up,
management or operation or participate or invest in or be in control of any
“lease purchase business” at a Location.  TRS covenants and agrees, during the
term of this Agreement and for a period of twelve (12) months thereafter to not,
either directly or indirectly solicit, induce or attempt to influence or
encourage any employee of HOST to terminate his or her employment with the HOST
or to become employed by TRS.  The parties hereto agree that a violation on a
party’s part of any covenant in this paragraph 9 will cause such damage to other
party as well as be irreparable and, for that reason, each party further agrees
that the other party shall be entitled as a matter of right and upon notice as
provided in paragraph 16 hereof, to an injunction from any court of
competent  jurisdiction and, restraining any further violation of said covenants
by the other party.  Such right to injunctive remedies shall be in addition to
and cumulative with any other rights and remedies a party may have pursuant to
this Agreement or law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Additional Agreements
 
10.       Compliance with Laws.  TRS shall, at all times, comply with all
present and future laws, ordinances, orders, rules, regulations, and
requirements of all federal, state, and municipal governments which now or
hereafter may be applicable to the operation of the TRS business.
 
11.       Indemnity.  TRS agrees to defend, indemnify, and hold HOST and its
partners, and the agents, officers, and employees of HOST, harmless from and
against all claims or causes of action for damage or  injury or death to persons
or property arising out of or relating to the operation of the business of TRS,
including, but not limited to, any claims or causes of action caused by or
resulting from the sole or concurrent negligence, but not the gross negligence
or willful misconduct of HOST or its partners, or the agents, officers, or
employees of HOST or its partners.  This Section shall survive this Agreement.
 
12.       Rights of Others.  Except as expressly provided herein, nothing
expressed or implied in this Agreement is intended or shall be construed to
confer upon or to give to any person or entity, other than the parties hereto,
any benefits, rights or remedies under or by reason of any term, provision,
condition, undertaking or agreement contained herein; provided, however, that it
is expressly understood and agreed that the provisions, terms and conditions of
this Agreement shall be binding upon and shall inure to the benefit of and shall
be enforceable by the successors or assigns of the parties hereto.
 
13.       Modifications.  No promise, representation, warranty or agreement made
subsequent to the execution and delivery of this Agreement by either party
hereto, and no revocation, partial or otherwise, or change, amendment or
addition to, or alteration or modification of, this Agreement shall be valid
unless the same shall be in writing signed by all parties hereto.
 
14.       No Assignment.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto, their respective successors and assigns
provided, however, that neither this Agreement nor any rights or obligations
hereunder shall be assignable by either party without the prior express written
consent of the other, and any purported assignment made in contravention hereof
shall be void.
 
15.       Time of Essence.  Time is expressly made of the essence in this
Agreement.
 
16.       Notices.  All notices required or permitted to be given hereunder
shall be in writing and may be given in person or by United States mail, by
delivery service or by electronic transmission.  Any notice directed to a party
to this Agreement shall become effective upon the earliest of the following: (i)
actual receipt by that party; (ii) delivery to the designated address of that
party, addressed to that party; or (iii) if given by certified or registered
United States mail, the earlier of actual receipt or three (3) business days
after deposit with the United States Postal Service, postage prepaid, addressed
to that party at its designated address.  The designated address of a party
shall be the address of that party shown at the beginning of this Agreement or
such other address as that party, from time to time, may specify by notice to
the other parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
17.       Severability.  If a court of competent jurisdiction makes a final
determination that any term or provision hereof is invalid, illegal or
unenforceable, the invalid, illegal or unenforceable term or provision shall be
deemed replaced by a term or provision that is legal, valid and enforceable and
that comes closest to expressing the intention of the illegal, invalid or
unenforceable term or provision, and the remaining terms and provisions hereof
shall remain unimpaired.
 
18.       Choice of Law.  This Agreement shall be governed by and construed
according to the laws of the State of Arizona, without giving effect to conflict
of laws principles.  The parties hereto consent to the jurisdiction and venue of
the federal and state courts located within Maricopa County, Arizona.
 
19.       Headings.  The headings or captions of sections and paragraphs in this
Agreement are for reference only, do not define or limit the provisions of such
sections or paragraphs, and shall not affect the interpretation of this
Agreement.
 
20.       Exhibits.  All exhibits or schedules when approved and attached to
this Agreement are a part of and are incorporated by reference into this
Agreement with the same effect as if they were recited at length in the body of
this Agreement.  The parties agree that as new HOST locations become the subject
of this Agreement, Exhibit A hereto shall be amended by the inclusion of such
new location, and such new location shall be deemed a “Location” for purposes of
this Agreement.
 
21.       Recitals.  The Recitals are and form a part of this Agreement.
 
22.       Counterparts.  This Agreement may be executed in any number of
counterparts by the parties hereto and will become effective and binding upon
the parties at such time as all persons who are parties hereto have signed a
counterpart of this Agreement.  All counterparts so executed shall constitute
one agreement binding upon all parties hereto, notwithstanding that all parties
have not signed the same counterpart.
 
23.       Entire Agreement.  This Agreement and the various other documents
required hereby embody and constitute the entire understanding between the
parties with respect to the transaction contemplated herein, and all prior
agreements, understandings, representations, and statements, oral or written,
are merged into this Agreement.  The waiver by either party of any breach of any
term, covenant or condition contained in this Agreement shall not be deemed to
be a waiver of such term, covenant, or condition or any subsequent breach of
same or any other term, covenant or condition contained herein.  Neither this
Agreement nor any provision hereof may be waived, except by an instrument signed
by the party against whom the enforcement of such waiver is sought, and then
only to the extent set forth in such instrument.
 
24.       Negotiations.  The parties hereto hereby acknowledge that this
Agreement is the result of continual and ongoing negotiation between the
parties.  All parties have arrived at this Agreement through the exercise of
equal bargaining power and any ambiguities herein should be construed against
neither party, but should be given a fair and reasonable interpretation.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, HOST and TRS have caused this Agreement to be executed on
the day and year first above written.
 
HOST:
 
Conn Appliances, Inc.
 


 
By           /s/ Timothy L. Frank                                          
 
Its           Chief Executive Officer                                      
 


 
TRS:
 
THE RENTAL STORE, INC., an Arizona corporation
 


 
By           /s/ Steve Gingerich                                             
 
Its           Chief Financial Officer                                        
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A – Location List
 
 
No
 
 
Store Name
 
 
Type
 
 
Market
 
 
City
 
 
St
 
16
I45 North
Store
Hou
Houston
TX
18
Gulf Frwy
Store
Hou
Houston
TX
17
Gessner (NEW)
Store
Hou
Houston
TX
62
NW Loop 410
Store
SA
San Antonio
TX
84
Mesquite
Store
DFW
Mesquite
TX
47
Corpus
Store
Valley
Corpus Christi
TX
27
Northline (NEW)
Store
Hou
Houston
TX
70
Gulfgate
Store
Hou
Houston
TX
68
Walzem
Store
SA
San Antonio
TX
26
Uvalde
Store
Hou
Houston
TX
61
SW Military
Store
SA
San Antonio
TX
41
McAllen
Store
Valley
McAllen
TX
9
Airline
Store
LA
Baton Rouge
LA
79
Lufkin
Store
Bmt
Lufkin
TX
64
W Commerce
Store
SA
San Antonio
TX
67
Capital Plaza
Store
Austin
Austin
TX
66
William Cannon
Store
Austin
Austin
TX
88
Hurst
Store
DFW
Hurst
TX
43
Brownsville
Store
Valley
Brownsville
TX
89
Wheatland
Store
DFW
Dallas
TX
23
Witte
Store
Hou
Houston
TX
83
Lewisville
Store
DFW
Dallas
TX
77
Baytown Garth
Store
Hou
Baytown
TX
97
Oak Cliff
Store
DFW
Dallas
TX
81
Royal
Store
DFW
Dallas
TX
25
Willowbrook
Store
Hou
Houston
TX
24
Humble
Store
Hou
Humble
TX
71
290
Store
Hou
Houston
TX
87
Cedar Hill
Store
DFW
Cedar Hill
TX
5
Port Arthur
Store
Bmt
Port Arthur
TX
12
Parkdale
Store
Bmt
Beaumont
TX
2
Gateway
Store
Bmt
Beaumont
TX
8
W Willow
Store
LA
Lafayette
LA
6
Lake Charles
Store
LA
Lake Charles
LA



 